Conviction for a misdemeanor, punishment being assessed at a fine of fifty dollars.
It does not appear that notice of appeal was entered in the minutes of the trial court. Under the circumstances, this Court is without jurisdiction. Rogers v. State, 213 S.W. 637.
It appears that before the adjournment of the term of court appellant entered into an appeal bond. This instrument was signed by appellant and his sureties, approved by the trial judge and filed by the clerk. It is denominated an appeal bond. The trial court being in session, it was incumbent upon appellant to enter into a recognizance. Moreover, under the decisions, it was required that the recognizance be entered on the minutes of the trial court. Rogers v. State, supra; Bennett v. State, 194 S.W. 145.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 47 
                         ON THE MERITS.